ENGEL, Circuit Judge,
concurring in part and dissenting in part.
While I generally concur in the observations of the majority opinion, I do not believe that the violation here compels the remedy mandated by the majority. Rather, I believe that the trial judge properly exercised his discretion in concluding that reinstatement would be inequitable under the circumstances here. Generally, equitable remedies in civil rights cases are addressed to the very broad discretion of the trial judge, who is closer to the scene and better able to judge the fairness and effectiveness of any remedy. I agree with the majority that Larry Ison (no relation to the defendant Billy Joe Ison) has no property right to his specific employment as a truant officer, and that therefore the Board would not be exceeding its powers in transferring him to some other position in order to make way for plaintiff here. That fact, however, does not make Larry Ison’s dilemma less real, or mitigate the fact that he has never been made a party to these proceedings nor been given an opportunity to defend his interest in the district court. The trial judge undoubtedly recognized this and, although it was not unconstitutional, believed that it was unfair at this time to disturb him, even though Mr. Banks was entitled to relief from the constitutional violation he suffered.
The problems that are presented in this case are not uncommon in the field of civil rights law, see Firefighters Local Union No. 1784 v. Stotts, 467 U.S. 561, 104 S.Ct. 2576, 81 L.Ed.2d 483 (1984); Milliken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974); Alexander v. Aero *1166Lodge No. 735, 565 F.2d 1364, 1379-81 (6th Cir.1977), and I believe it is much wiser to leave a wide degree of discretion in the trial court, provided that that discretion is exercised with a proper understanding of the law. To some extent, the trial judge’s action was based upon a misunderstanding of the law, and the majority has properly corrected that misconception. Assuming that the majority believes that the relief granted was insufficient to correct the wrong, I think it would be better to amend the judgment of the district court so as to require Mr. Banks to be reinstated as truant officer whenever the next vacancy occurs in that position, whether by the resignation or removal of Mr. Ison, or by the creation of an additional position.